Citation Nr: 0827519	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing (38 U.S.C.A. § 
2101(a)).

2.  Entitlement to a special home adaptation grant (38 
U.S.C.A. § 2101(b)).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service between June 1972 
and August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

In a September 2005 rating decision, the veteran was found 
not to be competent to handle disbursement of funds.  In the 
present appeal, the veteran's wife has acted as the veteran's 
fiduciary and prosecuted the appeal on his behalf.  See 
38 C.F.R. § 20.301.

As discussed below, the Board finds that additional 
development is required before the claim for entitlement to 
specially adapted housing is ripe for adjudication.  See 
38 C.F.R. § 3.809.  As the determination of this claim 
affects the issue of entitlement to a special home adaptation 
grant, the Board finds that the issues are inextricably 
intertwined and the issue of entitlement to a special home 
adaptation grant must be deferred until the development 
directed below is completed.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant filed a claim for entitlement to specially 
adapted housing or a special home adaptation grant in April 
2006.  She has contended throughout the appeal that the 
veteran is no longer able to climb stairs and as a result, he 
is unable to enter the house without assistance.  The 
appellant further asserts, in essence, that the veteran's 
service-connected disabilities result in loss of use of both 
lower extremities , such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  After 
review of the evidence of record and the VA law and 
regulations summarized below, the Board finds that a remand 
is necessary in order to obtain an additional VA opinion.  

The veteran is currently service-connected for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling, 
residuals of a lumbar spine injury with disc space narrowing, 
rated as 20 percent disabling, degenerative joint disease of 
the cervical spine, rated as 10 percent disabling, sinusitis, 
rated as 10 percent disabling, as well as right ear hearing 
loss, tinnitus, and kidney stones, all rated as 
noncompensable.  The veteran is also in receipt of special 
monthly compensation on the basis of need for regular aid and 
attendance.  See 38 C.F.R. § 3.350.

During the pendency of this appeal, the veteran has undergone 
two VA examinations.

In a July 2006 VA examination, the examiner documented that 
the veteran had difficulty ambulating down the hallway and 
was ambulating with a cane.  The examiner noted that the 
veteran had a tremor in his hands, as well as the leg, and 
was unable to stand for long periods or sit.  The examiner 
indicated that the veteran was having difficulty getting in 
and out of his home due to "overall weakness," with the 
veteran needing assistance to climb the five steps to the 
entrance of the home.   Diagnoses included severe PTSD.  The 
examiner also diagnosed "Disc Bulging L5, S1," but found 
that this condition was less likely than not related to the 
veteran's service-connected spinal disability, as she found 
it was part of the natural aging process.  The examiner also 
found that the veteran had an unsteady gait due to arm and 
leg tremor and added that it was possible that the unsteady 
gait was due to the veteran's PTSD or current medications.

The veteran underwent an additional VA examination in January 
2007.  He gave a history of back pain since his discharge 
from service.  The examiner noted that the pain radiated into 
both lower extremities and that the veteran had periodic 
numbness and "electrical shots" in the feet, which kept him 
from driving, although it was also reported that the veteran 
does do very limited driving.  The veteran used a cane for 
stability.  Additional history included the development of 
weakness in the left leg and drooping of the left eye in 
2003.  Upon examination, the examiner observed that the 
veteran had a normal gait.  Diagnoses were mid cervical disc 
narrowing with chronic neck pains and disk desiccation and 
bulge at L5-S1.

The examiner was asked whether the veteran's functional 
limitations derived from his service-connected cervical and 
lumbar spinal disabilities or were related to nonservice-
connected residuals of a cerebrovascular accident (CVA).  The 
clinician opined that the main residual of the CVA was 
drooping of the left eyelid and that the veteran's "cervical 
and lumbar spines are as likely as not related to his 
service-connected back problems."  The Board finds that this 
response is inadequate; the examiner did not directly answer 
the question posed.

38 C.F.R. § 3.809 provides that a certificate of eligibility 
for assistance in acquiring specially adapted housing may be 
extended to a veteran if certain requirements are met.  Among 
these requirements are that the disability must have been 
incurred or aggravated as the result of service and the 
veteran must be entitled to compensation for permanent and 
total disability due to: 

(1) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) Blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) The loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. [or] (4) The 
loss or loss of use of one lower extremity together with the 
loss of loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair. 

This VA regulation defines "preclude locomotion" to mean 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  See  38 C.F.R. § 3.809(d).

38 C.F.R. § 3.809a provides for the issuance of a certificate 
of eligibility for assistance in acquiring necessary special 
home adaptations in additional limited circumstances.  
Entitlement is dependent upon the veteran not being entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809.  

VA law defines the term "total disability permanent in 
nature" as any disability rated total for the purposes of 
disability compensation which is based upon impairment 
reasonably certain to continue throughout his life of the 
disabled person.  38 U.S.C.A. § 3501.  38 C.F.R. § 4.15 
further provides that the following will be considered to be 
permanent total disability:  the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden.

The veteran is in receipt of a total rating; there has been 
no finding, however, that the disability is permanent in 
nature.  In the two VA examinations provided during this 
appeal, examiners found that the veteran has spine 
disabilities.  The July 2006 VA examination report indicates 
that the veteran has an unsteady gait and that it was 
possible that this is due to the veteran's PTSD or current 
medication.  (Emphasis added.)  This opinion is speculative 
in nature and not adequate upon which to grant the benefit 
sought.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  That is, although the veteran was noted to have 
trouble ambulating and that he used a cane, there is no 
nonspeculative competent opinion to support the claim that 
the veteran's service-connected disabilities have caused loss 
of use of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.
Therefore, upon remand, the veteran should be provided a VA 
examination that specifically addresses whether his service-
connected disabilities cause loss of use of both lower 
extremities within the meaning of the cited legal authority.  
If there is such a loss of use, the examiner should opine 
whether it is permanent is nature.

Accordingly, the case is REMANDED for the following actions:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
service-connected disabilities must be 
obtained for inclusion in the record.  

2.  The veteran should be scheduled for 
a VA examination.  The claims file and a 
copy of this remand should be sent to 
the examiner.  

The examiner should specifically take 
note that the veteran is currently 
service connected for PTSD, residuals of 
a lumbar spine injury with disc space 
narrowing, degenerative joint disease of 
the cervical spine, sinusitis, right ear 
hearing loss, tinnitus, and kidney 
stones.

Following the review of the relevant 
evidence in the claims file, the 
examiner should provide an answer to the 
following:  

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's service-connected 
PTSD, residuals of a lumbar spine 
injury with disc space narrowing, 
degenerative joint disease of the 
cervical spine, sinusitis, right ear 
hearing loss, tinnitus, kidney 
stones and/or any of the medications 
for any of these disabilities cause 
loss of use of both lower 
extremities, such as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair?

b)  If there is such a loss of 
use, is it at least as likely 
as not (50 percent or greater 
probability) that the 
disability is permanent is 
nature?

The clinician is advised that VA 
regulations defines "preclude 
locomotion" to mean the necessity 
for regular and constant use of a 
wheelchair, braces, crutches or 
canes as a normal mode of locomotion 
although occasional locomotion by 
other methods may be possible.

The clinician is also advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
causal relationship; less likely 
weighs against the claim.

The examiner is requested to provide 
a rationale for any opinion 
provided.  If the clinician is 
unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the appellant's claims on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal is not 
granted, the appellant must be provided 
with a supplemental statement of the 
case, which addresses all of the evidence 
received since the February 2007 
supplemental statement of the case was 
issued.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.





The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2007).


